

115 HRES 868 IH: Expressing support for the designation of May 27, 2018, through June 2, 2018, as “Great Lakes Week”.
U.S. House of Representatives
2018-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 868IN THE HOUSE OF REPRESENTATIVESMay 3, 2018Mr. Bishop of Michigan (for himself, Ms. Kaptur, Mr. Joyce of Ohio, Mr. Huizenga, Mr. Duffy, Mr. Gallagher, Mr. Upton, Mr. Moolenaar, Mr. Mitchell, Mr. Walberg, Mrs. Lawrence, Ms. Moore, Mr. Pocan, Mr. Nolan, Mr. Higgins of New York, Mr. Quigley, Ms. Schakowsky, Mr. Visclosky, Mrs. Dingell, and Mr. Collins of New York) submitted the following resolution; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing support for the designation of May 27, 2018, through June 2, 2018, as Great Lakes Week.
	
 Whereas the Great Lakes consist of Lake Michigan, Lake Huron, Lake Erie, Lake Ontario, and Lake Superior, and border the States of Michigan, Wisconsin, Minnesota, Ohio, Indiana, Illinois, Pennsylvania, and New York;
 Whereas the Great Lakes watershed provides habitats for numerous fascinating species of wildlife, including moose, Canada lynch, river otter, bald eagle, herring gull, northern harrier, common loon, Kirtland’s warbler, ring-necked duck, piping plover, whitefish, walleye, yellow perch, muskellunge, and brook trout;
 Whereas the Great Lakes have exceptional surrounding parks, forests, shorelines, and islands, which are a source of enjoyment, wonder, and recreation through swimming, hiking, picnics, boating, fishing, hunting, and wildlife watching;
 Whereas the Great Lakes region is currently home to 27 million people and has been the ancestral home for Native American Tribes for nearly 10,000 years;
 Whereas the Great Lakes are the largest surface freshwater system on Earth, with over 20 percent of the world’s fresh water supply, providing drinking water for over 40 million people and 56 billion gallons of water a day for municipal, industrial, and agricultural use;
 Whereas the Great Lakes are vital for the region’s economy, attracting tourism and providing transportation for goods;
 Whereas the Great Lakes region’s environment and economy depend on the health and well-being of the Great Lakes; and
 Whereas the Great Lakes are an essential part of the heritage of the United States: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of Great Lakes Week;
 (2)recognizes the contribution of the Great Lakes to the way of life of people in the United States; and
 (3)commits to ensuring that the Great Lakes are preserved and protected, through programs such as the Great Lakes Restoration Initiative, for this generation and generations to come.
			